DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of applicant’s election of the species of the combination of a NOD2 agonist which is a peptide of claim 2 and a PD-1 axis antagonist, reading on claims 1-11, 17, 18, 20, 21, 25, and 26.

Claims 14-16 have been canceled.  Claims 1, 5, 6, 9, 12, 18 and 20 have been amended.  Claims 1-13, 17, 18, 20, 21, 25 and 26 are pending.  Claims 12 and 13, drawn to non-elected species are withdrawn from consideration.  After review and reconsideration, the examination of NOD2 agonists will not be limited to the muramyl peptides of claim 2.  Claims 1-11, 17, 18, 20, 21, 25 and 26 are examined on the merits.

Information Disclosure Statement
References to NPL, numbered 112, 119, 140 and 141, of the IDS filed on 1/7/2020 have been lined through. Although the citations were to the published documents, author manuscripts were provided.
Reference to the Pre-Grant Pub of U.S. 2016/0148513 on the IDS filed on 5/24/2021 has been lined through because it is unclear how “METHOD AND APPARATUS FOR PROVIDING LINE-OF-SIGHT OBSTRUCTION NOTIFICATION FOR NAVIGATION” pertains to the instant claims.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.62/305,052, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Clam 2 is a method reliant in part, on the identity if the NOD2 agonists of M-triDap, and M-TriLYS, and MDP(D-Glu2)-OCH3.  The ‘052 application describes NOD2 agonists of the invention as including Murabutide, muramyl dipeptide, muramyl tripeptide, muramyl tetrapeptide, Mifamurtide.  This fails to provide an adequate written description of the NOD2 agonists M-triDap, and M-TriLYS, MDP(D-Glu2)-OCH3  because the description of Murabutide, muramyl dipeptide, muramyl tripeptide, muramyl tetrapeptide, and Mifamurtide  in the ‘052 application does not describe the structural features required by M-triDap, M-TriLYS, and MDP(D-Glu2)-OCH3 in instant claim 2.  One of skill in the art would reasonably conclude that applicant was not in possession of the genus of NOD2 agonists required in claims 1, 2 and claims 3, 5-13, 17, 18, 20, 21 and 25, or the NOD2 agonists of claim 26 at the time of filing of the ‘052 application and therefore the effective filing date for these claims will be considered to be 3-08-2017.  Claim 4, limited to the NOD2 agonist Mifamurtide, will be considered to have the effective filing date of 3-08-2016.


Claim Objections
Claim 3 is objected to because of the following informalities:  the typographical error of “twice every weekly” rather than “twice every week”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is vague and indefinite in the recitation of “preferably and “more preferably”. Claim 8 is vague and indefinite in the recitation of “more preferably”.  It is unclear how the stated “preferences” actually limit the scope of claims 3 and 8.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation breast cancer, and the claim also recites triple negative breast cancer which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 17, 20, 25 and 26 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kager et al (Therapeutics and Clinical Risk Management, 2010, Vol. 6, pp. 279-286, reference of the IDS) as evidenced by the Dose Calculator (downloaded from the Web on 6-12-2009) in view of Hewitt et al (Clinical Immunology, 2012, Vol. 143, pp. 162-169, reference of the IDS submitted 1-07-2020) and the abstract of Dhupkar et al (Journal for the Immunotherapy of Cancer, November 2015, Vol. 3, sup. 2, Abstract No. P218).
Claim 1 is drawn to a method for treating a subject having a cancer comprising the administration to the subject of a combination of a therapeutically effective amount of a NOD2 agonist and a PD-1 axis antagonist.  Claim 2 requires that the NOD2 agonists of claim 1 are selected from the group including Mifamurtide.  Claim 4 specifies that the NOD2 agonist of claim 2 is Mifamurtide.  Claim 3 specifies, in part, that the NOD2 agonist is administered at a dose of 0.01mg/kg to about 1.5 mg/kg, twice a week or once a week. Claim 5 requires that the PD-1 axis antagonist is selected from a group including a PD1 antagonist and a PD-L1 antagonist.  Claim 17 specifies that the NOD2 agonist of claim 1 is administered intravenously.  Claim 20 requires that the cancer of claim 1 is selected from a group including osteosarcoma.  Claim 25 specifies that the subject of claim 1 is human.
Kager et al teach the treatment of patients with surgically resected osteosarcoma by administration of Mifamurtide, also known as L-MTP-PE, at a dosage of 2 mg/m2 L-MTP-PE by infusion over a 1 hour period twice a week  (page 283, bridging sentence between the first and second columns) which meets the limitations of Mifamurtide in claims 2 and 4,  administration “twice every week” in claim 3, administration of the NOD2 agonist intravenously in claim 17, treatment of a patient with osteosarcoma in claim 20, and the method of claim 25 requiring a human patient.  The dose of 2 mg/m2 in a human patient is equivalent to .05mg/kg as evidenced by the Dose Calculator (weight of 65 kg providing an estimated body surface area of 1.710 m2) thus meeting the limitation of a dose of about 0.01 mg/kg to 1.5 mg/kg; 0.01 mg/kg to about 0.5 mg/kg; and a dose of about 0.03 mg/kg to about 0.2 mg/kg of body weight in claim 3.   
Kager et al teach that mifamurtide/L-MTP-PE is a fully synthetic lipophilic derivative of muramyl dipeptide and is a ligand and activator of NOD2, wherein activation of NOD2 results in induction of proinflammatory cytokines and chemokines having expression under the control of Nk-kB (page 281, first column, lines 4-14 and Figure 1).  Kager et al teach that there is evidence 
Kager et al do not teach the admisntration of the mifamurtide/L-MTP-PE with a PD-1 axis antagonist.
The abstract of Dhupkar et al teaches that immunohistochemical staining of primary and metastatic lung tumor samples from patients with osteosarcoma lung metastases demonstrate membranous staining of PDL-1.  The abstract of Dhupkar et al suggests that expression of PDL-1 might be responsible for the limited response of osteosarcoma to immunotherapy.    The abstract further teaches that in a human Osteosarcoma mouse model ant-PD1 therapy provided a therapeutic effect as evidenced by the decrease in the number of micro- and macro-metastases. The abstract concludes that the targeting of the PD-1/PD-L1 axis might be a promising approach for the treatment of osteosarcoma lung metastases.  
Hewitt et al teach that PD-L1 is induced by a NOD2 mediated pathway in primary monocyte cells using native muramyl dipeptide which is a cleavage product of PGN and a specific agonist of NOD2 (title, abstract and page 167, lines 19-21 under the heading of “Discussion”).
It would have been prima facie obvious at the time of the effective filing date to combine the NOD2 agonist of Mifamurtide/L-MTP-PE of Karger et al, with a PD-L1 inhibitor.  One of skill in the art would have been motivated to do so by the teachings of Hewitt et al on the upregulation of PD-L1 expression after exposure to a NOD2 agonist, and the further teachings of the abstract of Dhupkar et al suggesting PD L1 might be responsible for the limited response of osteosarcoma to immunotherapy and the suggestion that the PD-1/PD-L1 axis is a promising approach for the treatment of osteosarcoma lung metastases.
It would have been further obvious that administration of a PD-1 inhibitor would also benefit surgically resected osteosarcoma patients being treated with Mifamurtide/L-MTP-PE of Karger et al because one of skill in the art would understand that PD-L1 is a ligand of PD-1 which is also an immunoinhibitory receptor and in light of the teachings of the abstract of Dhupkar et al on the therapeutic effect of anti-PD-1 therapy in a mouse model of osteosarcoma.
Regarding claims 3 and 26, Karger et al teach the administration of Mifamurtide/L-MTP-PE by infusion twice a week at doses given in mg/m2.  It is within the purview of one of skill in 
Regarding claim 26, it would be obvious to provide the Mifamurtide/L-MTP-PE and a PD-1 axis antagonist in a kit for the treatment of surgically resected osteosarcoma.  It is noted that 
Section 2112.01(III) states
Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).

Claims 1-3, 5-8, 17, 18, 20, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kager et al, Hewitt et al and the abstract of Dhupkar et al as applied to claims 1-5, 17, 18, 20, 25 and 26 above, and further in view of Medina and Adams (Pharmacotherapy, March 20 2016, Vol. 36, pp. 317-334).
Claim 6 requires in part, that the PD-1 antagonist is selected from a group including pembrolizumab and nivolumab
Claim 7 requires that the PD-1 antagonist is pembrolizumab or nivolumab.
Claim 8 specifies that the PD-1 antagonist is administered at a dose of about  0.1 mg to about 10 mg/kg of body weight once over two, three of four weeks or a dose of 2 mg/kg to 5 mg/kg of body weight once every two or three weeks.
The combined teaches of Kager et al, Hewitt et al and the abstract of Dhupkar et al render obvious the limitations of claims 1-3,5, 17, 20, 25 and 26 for the reasons set forth above.  The combination fail to specifically teach that the PD-1 inhibitor is pembrolizumab or nivolumab.
Medina and Adams teach that nivolumab and pembrolizumab are approved for clinical use (abstract, lines 2-4).  Medina and Adams teach the administration of nivolumab at 3 mg/kg every two weeks for the treatment of melanoma (page 320, lines 13-14 under the heading “melanoma”); the administration of pembrolizumab at 2 mg/kg every three weeks for the treatment of melanoma (page 321, lines 4-5 of the bottom paragraph); the intravenous administration of pembrolizumab at 10mg/kg every two or three weeks (page 324, first column, lines 3-5); and the administration of pembrolizumab at 2 mg/kg  every three weeks for the nd full paragraph) which meet the limitations of claims 6-8 and 18.
It would have been prima facie obvious at the time of the effective filing date to administer the pembrolizumab or nivolumab as the anti-PD-1 antagonists of the method of treating osteosarcoma patients rendered obvious by the combination of Kager et al, Hewitt et al and the abstract of Dhupkar et al; and to use the antibody dosages taught by Medina and Adams.  One of skill in the art would have been motivated to do so because the dosages taught by Medina and Adams are from previous clinical trials for the treatment of cancer patients.  One of skill in the art would have understood that there would be a reasonable expectation that the dosages would be effective with other types of cancers.

Claims 1-8, 17, 18, 20, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kager et al, Hewitt et al and the abstract of Dhupkar et al as applied to claims 1-5, 17, 18, 20, 25 and 26 above, and further in view of Raedler (American Health & Drug Benefits, 2015, Vol. 8, pp. 180-183).
The combined teaches of Kager et al, Hewitt et al and the abstract of Dhupkar et al render obvious the limitations of claims 1-5, 17, 20, 25 and 26 for the reasons set forth above.  The combination fail to specifically teach that the PD-1 inhibitor is nivolumab.
Raedler teaches that the recommended dosage of nivolumab is 3mg/kg administered as an intravenous infusion every two weeks (page 181, first paragraph under the heading “Dosing and Administration”).
t would have been prima facie obvious at the time of the effective filing date to administer nivolumab as the anti-PD-1 antagonists of the method of treating osteosarcoma patients rendered obvious by the combination of Kager et al, Hewitt et al and the abstract of Dhupkar et al; and to use the antibody dosages and route of administration taught by Raedler.  One of skill in the art would have been motivated to do so because Raedler teaches that 3 mg/kg administered as an intravenous infusion is the recommend dosage.


s 1-5, 9-11, 17, 18, 20, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kager et al, Hewitt et al and the abstract of Dhupkar et al as applied to claims 1-5, 17, 18, 20, 25 and 26 above, and further in view of Marquez-Rodas et al (Annals of Translational Medicine, 2015, Vol. 3, No: 267, 16 pages).
Claim 9 requires that the PD-1 axis inhibitor of claim 5 is selected from a group including the PD-L1 antagonist of Durvalumab.  Claim 10 requires, in part, that that the PD-L1 antagonist is Durvalumab. Claim 11 specifies that the PD-L1 antagonist of claim 9 is administered at a dose of about 1 g/kg to about 20 mg/kg of body weight once every three weeks.
The combined teachings of Kager et al, Hewitt et al and the abstract of Dhupkar et al render obvious administration or the NOD2 agonist of Mifamurtide/L-MTP-PE with a PD-L1 inhibitor.  Neither of Kager et al, Hewitt et al and the abstract of Dhupkar et al specifically suggest Durvalumab as the PD-L1 antagonist administered  at a dose of about 1 mg/kg to about  20 mg/kg body weight once every three weeks.
Marquez-Rodas et al teach the administration of Durvalumab in a clinical trial to treat melanoma wherein the dosage was up to 10 mg/kg or 15 mg.kg given Q3W, with no dose-limiting toxicities (pages 9/16 to 10/16, bridging paragraph).
It would have been prima facie obvious at the time of the effective filing date to use Durvalumab at a dosage  of up to 10 mg/kg or 15 mg/kg every three weeks in combination with the NOD2 agonist of Mifamurtide/L-MTP-PE of Karger et al.  One of skill in the art would have been motivated to do so by the teachings of Marquez-Rodas et al on the use of Durvalumab to treat patients with melanoma, wherein the dosages used did not require limitation due to toxicity.

All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643